
	
		I
		112th CONGRESS
		1st Session
		H. R. 2671
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment and maintenance of an undiagnosed diseases network, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Charles
			 August Long Undiagnosed Diseases Research and Collaboration Network Act of
			 2011 or the CAL Undiagnosed Diseases Research and Collaboration
			 Network Act of 2011 .
		2.CAL Network of
			 undiagnosed diseasesTitle III
			 of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by
			 inserting after section 317T the following:
			
				317U.The National
				CAL Network of Undiagnosed Diseases
					(a)EstablishmentThe Secretary, acting through the Director
				of NIH, shall establish and maintain an undiagnosed diseases patient network
				(in this section referred to as the CAL Network).
					(b)PurposesThe
				purposes of the CAL Network shall be to—
						(1)provide physicians who are handling cases
				of undiagnosed diseases with a means, consistent with applicable privacy laws,
				including HIPAA privacy and security law (as defined in section 3009(a)(2)), to
				search for similar cases and to network and collaborate with the physicians
				handling such similar cases in order to find a diagnosis and to improve patient
				care and outcomes;
						(2)better enable and
				examine cross-disease research whereby cases of undiagnosed diseases can be
				cross-referenced against attributes of common diseases and rare diseases to
				assist in the rendering of a diagnosis; elucidate commonalities; identify
				atypical presentations, rare subgroups, similar findings; and identify
				potential treatments;
						(3)better describe
				the types and prevalence of cases of undiagnosed diseases in the United
				States;
						(4)make necessary
				data available to elucidate appropriate factors (such as genetic,
				environmental, and occupational factors) that may be associated with the
				various types of cases of undiagnosed diseases reported by individuals
				specified by the Director of NIH;
						(5)better outline key
				demographic factors (such as age, race or ethnicity, gender, sex, geographic
				location, and family medical history) of individuals who are undiagnosed;
						(6)provide such data
				necessary to better understand the length of time for a diagnoses to be
				rendered in cases of undiagnosed diseases and to identify barriers to diagnoses
				and reasons for misdiagnosis of diseases; and
						(7)provide such information necessary to
				determine, in order to improve access of individuals with undiagnosed diseases
				throughout the United States (including those with severe illnesses which limit
				or restrict travel) to programs similar to the Undiagnosed Disease Program
				conducted at the National Institutes of Health, if the needs and number of such
				individuals support—
							(A)the expansion of
				such Undiagnosed Disease Program, as in existence as of the date of the
				enactment of this section, to include the establishment of additional
				undiagnosed diseases programs of like scope and nature at other locations
				throughout the United States; and
							(B)the establishment
				by entities other than the National Institutes of Health of separate
				undiagnosed disease programs of like scope and nature to the Undiagnosed
				Disease Program at locations throughout the United States under the guidance of
				and through grants provided by and through such Undiagnosed Diseases
				Program.
							(c)Content of the
				CAL NetworkThe Secretary shall include in the CAL Network such
				information respecting undiagnosed diseases as the Secretary deems appropriate
				for the purposes described in subsection (b) and other purposes to facilitate
				the early recognition, treatment, cure, and control of such diseases.
					(d)Availability
						(1)Design
				requirementsSubject to paragraph (2), for the purposes described
				in subsection (c) and consistent with applicable privacy laws, including HIPAA
				privacy and security law (as defined in section 3009(a)(2)), the Secretary
				shall ensure that the CAL Network is designed in such a manner as to—
							(A)make the
				information in the CAL Network available to appropriate health care
				professionals, patients, and other qualified individuals and organizations, as
				determined by the Secretary, who are registered to access such network in
				accordance with such process and requirements as specified by the
				Secretary;
							(B)make epidemiological and other types of
				information obtained through the CAL Network available to Federal agencies and
				health-related agencies;
							(C)provide for
				different levels and types of access to such network to be granted based on the
				circumstances and individuals involved; and
							(D)allow for an
				individual to have only the level and type of access to the network so
				granted.
							(2)Information
				which may not be publically disclosedThe design under paragraph
				(1) shall ensure that the following information is not publicly
				disclosed:
							(A)Individually
				identifiable information.
							(B)Trade secrets or
				commercial or financial information obtained from a person and privileged or
				confidential, as provided in section 552(b)(4) of title 5, United States
				Code.
							(e)GrantsThe Secretary, acting through the Director
				of NIH, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for—
						(1)the collection,
				analysis, and reporting of data on cases of undiagnosed diseases and other
				disorders that can often go undiagnosed or be misdiagnosed as other diseases or
				disorders; and
						(2)the establishment
				of separate undiagnosed disease programs described in subsection
				(b)(7)(B).
						(f)Implementation
				scheduleIn carrying out this section, the Secretary
				shall—
						(1)not later than 1
				year after the date of the enactment of this section, complete any study,
				research, and development necessary to implement the CAL Network; and
						(2)complete the
				implementation of the CAL Network such that it is fully operational by not
				later than September 30, 2013.
						(g)Undiagnosed
				diseases definedFor purposes
				of this section, the term undiagnosed disease means a medically
				unexplained chronic multi-symptom disease that—
						(1)causes the decline
				of, limitations in, or cessation of a person’s developmental status, functional
				status, quality of life, or any combination thereof;
						(2)has not been
				diagnosed by a medical specialist in a tertiary medical center;
						(3)is defined by a
				cluster of signs or symptoms; which by history, physical examination, and
				laboratory tests cannot be attributed to any known clinical diagnosis;
						(4)is without
				conclusive pathophysiology or etiology;
						(5)is characterized
				by overlapping symptoms and signs; or
						(6)exhibits an
				inconsistent demonstration of laboratory abnormalities.
						(h)Authorization of
				appropriations
						(1)In
				generalTo carry out this section, there are authorized to be
				appropriated $5,000,000 for the period of fiscal years 2012 through
				2017.
						(2)OffsetTo
				offset amounts appropriated pursuant to the authorization of appropriations in
				paragraph (1), the Secretary shall reduce funds that would otherwise be
				obligated and expended under the account heading National Institutes of
				Health—Office of the Director by $5,000,000 for the period of fiscal
				years 2012 through 2017.
						.
		
